Note that two references in applicants’ IDS have been “lined” through because the references are not the correct numbers for the intended references.  This is support-ed by the fact that the IDS indicates that the intended references are equivalents to WO documents.  The Examiner recognizes that this is an obvious typographical error and has in fact reviewed the intended documents.  They are cited on the attached PTO-892.

The instant claims are neither taught nor suggested by the prior art.  None of the references teaches or suggests the totality of the limitations as claimed.  The Examiner notes that while quite generally components a) and those in b) are known in the art there is nothing that would lead the skilled artisan to select such specific components in combination as claimed.  Note for instance the requirement of Ar1SiO3/2 group in comb-ination with the PhCH3 SiO2/2  group with the specific Mw requirement and the specific composition of (ii) in combination with (i).  The reference cited in the attached PTO-892 are cited as being of general interest.
	The Examiner considered the determination of lack of inventive step found in the Written Opinion filed 10/21/19 but does not believe that the combination of references as described therein renders obvious the instant claims.  Note that the document D2 corresponds to PGPub 2013/0165602.  While this teaches that the resin-linear compon-ent therein can be incorporated into a siloxane resin (paragraphs 65 and on) it does not contemplate or suggest a hydrosilylation reaction type system as found in the document D3.  PGPub 2013/0165602 makes specific reference to condensation catalyst and the condensation of Si-OH groups such that the skilled artisan would have no motivation to combine such a resin-linear component with the elastomeric component (b) as claimed.  
	
For claim interpretation purposes the Examiner notes the following.  The resin-linear component a) is considering as having both a distinct resinous unit and a distinct linear unit.  This is different from a random resin type siloxane which would be prepared, for instance, by the random hydrolysis of D unit and T unit forming silanes.  See for instance the description of resin-linear found in paragraph 32 of PGPub 2013/0165602.  Also see the instant specification, page 2, line 19, which makes reference to the “linear part” such that it follows that this component contains a specific linear part and thus a specific resin part. 

Claims 1 to 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The definition of (ii) as found in claims 1 and 6 is confusing. That is the siloxane has defined ranges for a, b, c and d as well as a defined requirement that c/a is .1 to .5.  The confusion lies in the fact that there are combinations for a and c that are within the claimed range but outside the c/a requirement such that one cannot determine what is and is not embraced by the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/22/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765